Citation Nr: 1816711	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchiolitis.

2.  Entitlement to service connection for scars, as secondary to bronchiolitis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2006, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a Board videoconference hearing.  A hearing was scheduled for June 2016, but the Veteran did not appear.  Accordingly, the Veteran's request is deemed waived.  

The Board notes that, during the appeal period, the Veteran has alleged that clear and unmistakable error (CUE) exists in RO's denial of the issues that are currently on appeal.  A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). The claimant must provide some degree of specificity as to what the alleged error is. If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Here, the Veteran does not challenge the finality of any prior decision on the basis
of CUE. Instead, as is clear that the Veteran used CUE as a term to challenge the determinations of the March 2012 and September 2012 rating decisions which is presently on appeal and not final. As such, the Board finds that the issue is more appropriately characterized as reflected on the title page.

The issues of entitlement to service connection for sleep apnea and a lumbar spine disability are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, the Veteran has constrictive bronchiolitis related to service.

2.  The Veteran underwent a surgical procedure in relation to his constrictive bronchiolitis in November 2011 and the evidence of record suggests the presence of scars following the procedure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for constrictive bronchiolitis have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for scars, right torso, as secondary to constrictive bronchiolitis, have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Constrictive Bronchiolitis

The Veteran seeks service connection for bronchiolitis, which he asserts was caused by environmental exposures during service.  Specifically, he asserts that during a 2003 deployment to Iraq, he was exposed to gases released as a result of a fire at the Mishraq State Sulfur Mine.

Upon review of the evidence of record, the Board finds that it is at least as likely as not that the Veteran has constrictive bronchiolitis related to his service.

In June 2003, a fire ignited at the Mishraq State Sulfur Mine near Mosul, Iraq, which burned for approximately three weeks and caused the release of sulfur dioxide and hydrogen sulfide into the surrounding areas.  See VA Training Letter 10-03 (April 26, 2010) ("Environmental Hazards in Iraq, Afghanistan, and Other Military Installations").  The U.S. Army Center for Health Promotion and Preventive Medicine (USACHPPM) considers constrictive bronchiolitis (initially diagnosed as "bronchiolitis obliterans") to be plausibly associated with exposure to the 2003 Michraq State sulfur fire event.  Id.  This health effect has been scientifically associated with high exposures to sulfur dioxide.  Id.

The Veteran's December 2003 post-deployment health assessment questionnaire indicates that the Veteran was stationed at Mosul, Iraq, from April 2003 forward.  His first deployment officially finished in January 2004.  See Veteran's DD-214.  The Veteran reported a number of hazardous environmental exposures during his 2003 deployment, including specifically that he was exposed to sulfur dioxide.  See December 2003 Post-Deployment Health Assessment Questionnaire.  In a July 2011 VA treatment note, the Veteran reported that during the fire in Iraq he could smell sulfur every day for several weeks.  He reported that many of his colleagues became sick and needed treatment.  Accordingly, the Veteran's in-service exposure to the sulfur fire has been established.

The Veteran reported difficulty breathing following his 2003 deployment.  See December 2003 Post-Deployment Health Assessment Questionnaire.  In a July 2011 VA treatment note, the Veteran reported that he has experienced a sharp anterior chest pain with deep breath and occasional exercise for several years.  July 2011 and September 2011 VA treatment records note the possibility of bronchiolitis obliterans or constrictive bronchiolitis from the Veteran's sulfur exposure.  

The Veteran underwent lung biopsy in November 2011, and was diagnosed with chronic bronchiolitis, with mixed features.  See November 2011 VA Treatment Record.  It was noted that two small bronchioles contain intraluminal granulation tissue, consistent with bronchiolitis obliterans.  Id.

The Veteran underwent VA Gulf War examination in February 2012.  The VA examiner stated that the claimed condition was reviewed with a Compensation & Pension Physician Supervisor who advised that the Veteran's bronchiolitis was not secondary to Gulf War exposure.  No rationale was provided.

Further VA medical opinion was obtained in July 2012 from the same VA examiner.  The VA examiner noted a January 2012 VA treatment record noting that the Veteran's lung biopsy was consistent with bronchiolitis but no constrictive bronchiolitis was described.  The VA examiner opined that the Veteran's bronchiolitis was less likely than not incurred in or caused by service.  The VA examiner noted that the Veteran was diagnosed years after service.  The VA examiner also referred to a discussion with a supervisor who advised that the claim was not secondary to Gulf War exposure.  The VA examiner noted that the supervisor reviewed the information about the sulfur fire and indicated that constrictive bronchiolitis and chronic bronchiolitis do not share the same disease process.  

In June 2013, the Veteran submitted a letter from Dr. R.F.M.  Dr. R.F.M. opined that the Veteran's November 2011 pathological findings are in fact consistent with constrictive bronchiolitis.  Dr. R.F.M. explained that the Veteran's results are identical to those described in the constrictive bronchiolitis associated with deployment to the Gulf, and opined that the Veteran's pathological findings are compatible with toxic inhalation.  A medical article was attached discussing a possible link between inhalational exposure and constrictive bronchiolitis.

The Board finds that the evidence is at the very least in equipoise regarding whether the Veteran has a current diagnosis of constrictive bronchiolitis related to his service in the Gulf War.  The Veteran has been diagnosed with chronic bronchiolitis, noted to be consistent with constrictive bronchiolitis and bronchiolitis obliterans.  The Veteran was exposed to toxic inhalation from a sulfur fire during service and a private medical opinion links the Veteran's bronchiolitis to this exposure.  Although the VA examiner noted a difference between constrictive bronchiolitis and chronic bronchiolitis, the VA examiner did not explain how the Veteran's findings are distinctive from constrictive bronchiolitis or otherwise explain why the Veteran's condition was not related to the sulfur fire.  The June 2013 private medical letter explains that the Veteran's pathological findings are consistent with constrictive bronchiolitis and particularly the constrictive bronchiolitis associated with service in the Gulf War.  Viewing the evidence as a whole, and resolving any doubt in favor of the Veteran, service connection for constrictive bronchiolitis is warranted.  

Scars, Right Torso, Secondary to Constrictive Bronchiolitis

As mentioned above, the Veteran underwent a biopsy of the right middle and right lower lobe of the lung in relation to his constrictive bronchiolitis in November 2011.  A November 2011 VA treatment record notes sporadic peri-incisional pain in a follow-up to the procedure.  The Veteran reported that he has four scars from the procedure, and submitted photographs of the scars.  See June 2012 Photograph Submission; October 2012 Veteran's Statement.

Given the Board's decision to award service connection for constrictive bronchiolitis and the evidence that the Veteran has scars from a procedure performed in relation to his service-related condition, the Board finds that service connection for scars, right torso, secondary to constrictive bronchiolitis is warranted.

  
ORDER

Service connection for constrictive bronchiolitis is granted.

Service connection for scars, right torso, is granted.







	(CONTINUED ON NEXT PAGE)
REMAND

Sleep apnea

The Veteran seeks service connection for sleep apnea, claiming that the sleep apnea had an onset in service or is related to events in service, to include hazardous environmental exposure in the Gulf War.  

The Veteran has reported that he has experienced sleep apnea symptoms since service, but did not understand the significance of the symptoms until his diagnosis.  See June 2011 Veteran's Statement; May 2013 Substantive Appeal.

The Veteran underwent VA examination in June 2011 and July 2012.  The July 2012 VA examiner noted a diagnosis of obstructive sleep apnea with a diagnosis date of 2011.  The VA examiner noted daytime sleepiness despite nighttime sleeping and snoring as symptoms associated with the Veteran's sleep apnea.

The Veteran's service treatment records show the Veteran mentioned fatigue and still feeling tired after sleeping.  The Veteran reported that he was first told that he stopped breathing during his sleep around 2004, while in service, by a roommate.  He reported that his roommate in service complained of his loud snoring.  An August 2012 statement from the Veteran's in-service roommate states that the Veteran snored and choked in his sleep during service.  An April 2011 VA treatment record notes that the Veteran and his spouse have not slept in the same bed for years because of the Veteran's snoring and choking in his sleep.

The Board notes that there are VA medical opinions on file.  However, the June 2011 and July 2012 VA medical opinions are incomplete.  The June 2011 VA examiner opined that the Veteran's breathing and sleep problems were not caused by specific exposure events experienced by the Veteran during service in Southwest Asia, and suggested sleep apnea may be related to obesity.  The examiner did not opine as to whether the disability had in-service onset.  The July 2012 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  However, the VA examiner relied on the lack of documentation without addressing the Veteran's lay statements regarding symptoms in service.  

On remand, a medical opinion should be obtained addressing the origins of the Veteran's sleep apnea that takes into account the Veteran's in-service complaints of fatigue, and the competent lay statements of the Veteran, his wife and fellow servicemember.

Lumbar spine

The Veteran seeks entitlement to service connection for lumbar spine disability.  The Veteran reports that he injured his back while lifting a riding lawn mower out of a shipping container in February 2003 in service.  He also asserts that his low back condition is due to constantly wearing plated body armor and carrying ammunition and other equipment during his deployments in Iraq, and to injuries from other combat operations.  See April 2015 VA Form 646; October 2012 Veteran's Statement.

The February 2012 Gulf War VA examiner diagnosed the Veteran with lumbar strain and scoliosis but did not opine as to whether these conditions had an onset in service or are related to service.  The Veteran underwent VA examination in July 2012 in relation to his low back claim.  The July 2012 VA examiner noted diagnoses of lumbar strain, lumbar scoliosis, and central disc herniation L4-L5.  The July 2012 VA examiner opined that the Veteran's lumbar spine conditions are less likely than not incurred in or caused by service.  The VA examiner explained that there is no documentation of a chronic lumbar condition within a year of separation from service and that there is no documentation of scoliosis in service.  The VA examiner noted that a 2012 computed tomography scan showed a disc condition.  However, the VA examiner relied on the absence of documentation of a diagnosis in service without adequately addressing the Veteran's treatment for back symptoms while in service and his contentions that his back conditions are caused by events in service, to include an injury from lifting a riding lawn mower and from constantly wearing body armor and other equipment during his deployments.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez, 22 Vet. App. at 295.  The Board notes that the Veteran's representative asserts that the VA examination is inadequate.  See April 2015 VA Form 646.  In light of the noted deficiencies in the medical opinion in the record, remand is appropriate in order to obtain additional VA medical opinion.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any VA treatment records dated after August 2012.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, to include any VA treatment records dated after August 2012.

3.  Obtain a medical opinion from a physician with appropriate expertise addressing the etiology of the Veteran's sleep apnea disability.  The claims file should be sent to, and reviewed by the reviewing physician. After review of the record, the reviewing physician is asked to answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset in, or is otherwise related to the Veteran's period of active duty service from July 1999 to August 2006?   In providing this opinion, please consider and comment upon the Veteran's service treatment records (which note complaints of fatigue), and the Veteran's wife's and his fellow servicemember's lay assertions that the Veteran has snoring and breathing problems during and since service.  

All conclusions should be supported by a medical explanation or rationale.  
4.  Schedule the Veteran for VA examination to determine the nature of any low back disorders and whether such had an onset in service or are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify all current back disabilities.

For each disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such had onset in, or is otherwise related to any injury or disease that occurred in service.

In so opining, the examiner should consider all medical and lay evidence of record.  In particular, the examiner should consider and comment upon the Veteran report that he injured his back while lifting a riding lawn mower out of a shipping container in February 2003 in service, and that his low back condition is due to constantly wearing plated body armor and carrying ammunition and other equipment during his deployments in Iraq, and to injuries from other combat operations.  See April 2015 VA Form 646; October 2012 Veteran's Statement.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above, and any other development deemed appropriate, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


